Citation Nr: 1425645	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 2009, for the assignment of an increased 30 percent disability rating for migraine headaches.

2.  Entitlement to an effective date earlier than June 17, 2009, for the assignment of an increased 20 percent disability rating for peripheral neuropathy of the left great toe.

3.  Entitlement to an effective date earlier than June 17, 2009, for the assignment of an increased 20 percent disability rating for peripheral neuropathy of the right great toe.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision (denying entitlement to TDIU) and an August 2009 rating decision (assigning effective dates for the awards of increased ratings for migraine headaches and peripheral neuropathy of the left and right great toes) of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is of record.

The notice of disagreement to the November 2007 rating decision initiated increased rating appeals for migraine headaches and peripheral neuropathy of the left great toe.  The RO subsequently awarded partial grants of those claims in the August 2009 rating decision and issued an August 2009 statement of the case (SOC) denying further increases.  The Veteran appealed for earlier effective dates for the awards (as well as for TDIU), but did not file a substantive appeal for the increased rating issues addressed in the August 2009 SOC.  As such, the increased rating issues are not in appellate status.

During the Veteran's March 2014 Board hearing, the Veteran's representative stated: "the veteran is denied individual unemployability because the veteran stopped working due to gastrointestinal issues.  That being said, the, the veteran is not service connected for any GI issues, but he should be."  The Veteran's representative continued to present an argument that the Veteran suffers from gastrointestinal symptoms that "are attributed to his [service-connected] PTSD."  This statement expressly and unequivocally raises a service connection claim that must be adjudicated.  Furthermore, in various statements, the Veteran appears to suggest that service-connection should be established for peripheral neuropathy of his lower extremities beyond his bilateral great toes.  However, service connection is only in effect at this time for peripheral neuropathy of the "right great toe" and "left great toe."  The Board believes that the Veteran's statements reasonably raise a claim for service connection (or for assignment of separate or additional service-connected disability ratings) for peripheral neuropathy of the bilateral lower extremities beyond the bilateral great toes.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO received a claim for higher ratings for the Veteran's peripheral neuropathy of the left and right great toes and for migraine headaches on March 30, 2007; no prior claim for these benefits was pending or unadjudicated at that time.

2.  In a November 2007 rating decision, the RO awarded separate 10 percent disability ratings for peripheral neuropathy of the left and right great toes, and continued a noncompensable disability rating for migraine headaches.

3.  The Veteran filed a notice of disagreement in March 2008 initiating an appeal of the November 2007 rating with regard to the peripheral neuropathy of the left great toe and migraine headaches, but not the right great toe.  No new and material evidence was received during the applicable appeal period; as such, the November 2007 decision is final with respect to the unappealed right great toe peripheral neuropathy rating.

4.  On June 17, 2009, the Veteran underwent a VA examination and the associated report includes findings pertinent to migraine headaches and peripheral neuropathy of the bilateral great toes; on the basis of this report, an August 2009 RO decision awarded a 20 percent rating for peripheral neuropathy of the left great toe, a 20 percent rating for peripheral neuropathy of the right great toe, and a 30 percent rating for migraine headaches, all effective from June 17, 2009.

5.  Prior to June 17, 2009, the evidence does not support a rating in excess of 10 percent for peripheral neuropathy of the left great toe, nor is it factually ascertainable that an increased compensable rating for the disability was warranted within the one-year period prior to the March 30, 2007 claim.

6.  It is not factually ascertainable that a 30 percent rating for peripheral neuropathy of the right great toe was warranted within the one-year period prior to the June 17, 2009 informal claim.

7.  There is reasonable doubt as to whether the evidence supports a 30 percent rating for migraine headaches as of the March 30, 2007 claim; but it was not factually ascertainable that a compensable rating for that disability was warranted within the one-year period prior to that claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 17, 2009 for the assignment of separate 20 percent disability ratings for peripheral neuropathy of the left and right great toes have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.156(b), 3.160, 3.400 (2013).

2.  The criteria for an effective date of March 30, 2007 (the date of claim), but no earlier, for the assignment of a 30 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(b), 3.160, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that all notification action needed to make a decision on the claims for earlier effective dates associated with the disabilities on appeal have been met.  Through a May 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims for higher ratings for migraine headaches and peripheral neuropathy of the left and right great toes.  The Board also finds that the May 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  Furthermore, in the May 2007 notice letter the RO provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Also, no additional action is needed to comply with the duty to assist in connection with the claims the Board has decided below.  Of record are the Veteran's service treatment records (STRs), as well as private and VA treatment records.  VA has provided the Veteran an opportunity to testify before the Board.  VA has obtained the Veteran's Social Security Administration (SSA) records.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims that need to be obtained.

Additionally, the March 2014 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence and suggested missing evidence, including with regard to identifying sources of pertinent medical treatment and any outstanding evidence as well as seeking information regarding the pertinent symptom history of the migraine headaches and peripheral neuropathy pathologies on appeal.  The Veteran and his representative demonstrated actual knowledge of the required elements.  The Veteran subjectively described his symptomatology in detail and his representative referred to medical evidence of record and to specific rating criteria.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects, and the Veteran has had ample opportunity to participate in the adjudication of his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Furthermore, the outcomes of the earlier effective date claims turn on determinations as to when the increased ratings claims were filed and the earliest point in time that increased ratings were shown to be warranted; no unresolved medical question is raised in the review of the available medical and lay evidence concerning the past severity of the disabilities.  The Board finds that there is no need for a medical examination and/or opinion in this case.

Therefore, no further action under the VCAA is required.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file (including Virtual VA and the Veterans Benefits Management System (VBMS)), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Effective Date Issues

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  VA must thus consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is '[a]ny communication or action indicating intent to apply for one or more benefits.' 38 C.F.R. § 3.155(a) (2013).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).

The Veteran has appealed the effective dates that were assigned for increased ratings by an August 2009 rating decision.  That decision assigned: (1) a 30 percent rating for migraine headaches, effective from June 17, 2009; (2) a 20 percent rating for peripheral neuropathy of the left great toe, effective from June 17, 2009; and (3) a 20 percent rating for peripheral neuropathy of the right great toe, effective from June 17, 2009.  As expressed in a September 2009 statement, the Veteran contends that he is entitled to an effective date of December 7, 2005 for the assignment of an increased rating for migraine headaches.  He contends that he is entitled an effective date of August 8, 2005 for the assignment of increased ratings for peripheral neuropathy of the left and right great toes.  The requested effective dates for the increased ratings are the effective dates from which service connection was established for each disability.

Historically, a November 2005 RO rating decision awarded service connection for peripheral neuropathy of the left great toe and the right great toe; both toes were rated 0 percent disabling effective from August 8, 2005.  A March 2006 rating decision awarded service connection for migraine headaches, rated 0 percent disabling from December 7, 2005.  The Veteran did not appeal either of these rating decisions, and he did not submit new and material evidence as to these matters within a year following each decision; both the November 2005 and the March 2006 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).

The Board notes that the March 2006 rating decision is dated March 2, 2006 and notice of the decision was provided to the Veteran in a letter dated March 28, 2006.  The earliest post-decision correspondence from the Veteran pertaining to the peripheral neuropathy of the great toes or the migraine headaches was received more than one year later, on March 30, 2007.  At that time, the Veteran submitted a claim for a TDIU and "increased compensation" that the RO accepted as raising claims for increased ratings for each of the Veteran's service-connected disabilities.

According to VA law, "[p]revious determinations which are final and binding ... will be accepted as correct in the absence of clear and unmistakable error (CUE)."  See 38 C.F.R. § 3.105(a).  The Veteran has not made any discernable contention or allegation identifying a specific instance of CUE in a prior final rating decision, nor is CUE otherwise raised by the record.  There is no basis presented in this claim for any revision of ratings assigned by the prior final rating decisions.  Moreover, the Board must conclude that no pertinent prior claim remained unresolved and pending at the time of the Veteran's March 2007 claim for increased ratings; thus, the period for consideration is based upon the date of the March 2007 claim, and includes appropriate consideration of the year prior to the date of the claim.

In a November 2007 rating decision, increased separate 10 percent ratings were awarded for peripheral neuropathy of the left great toe and the right great toe; both awards were effective from the March 30, 2007 date of claim.  No increased rating was awarded for migraine headaches.  The Veteran appealed for higher ratings for the migraine headaches and for the left great toe (but not the right great toe).  An August 2009 rating decision awarded increased separate 20 percent ratings for peripheral neuropathy of each great toe and a 30 percent rating for migraine headaches; these awards were all effective from June 17, 2009.

The Veteran's March 2008 notice of disagreement specified only the "left" side peripheral neuropathy rating as part of his appeal; it did not initiate an appeal of the 10 percent rating assigned by the November 2007 rating decision for peripheral neuropathy of the right great toe.  Thus, formally, the November 2007 decision pertaining to the right great toe peripheral neuropathy rating became final, and it is correct to identify the June 17, 2009 VA examination report presenting neurological findings regarding the bilateral great toes as the informal claim prompting the August 2009 RO rating decision on appeal.  The significance of this is that the August 2009 rating decision's award of an increased disability rating for the left toe is understood to arise from the earlier March 30, 2007 claim (due to the pending appeal on the left great toe) while the August 2009 rating decision's award of an increased rating for the right toe is understood to arise from a later June 17, 2009 informal claim.  The November 2007 rating decision's assignment of a rating for the peripheral neuropathy of the right great toe was unappealed and no new and material evidence on this rating was received within a year following the decision; the decision became final to the extent of the right great toe peripheral neuropathy rating.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).  There is no contention or suggestion of CUE in the November 2007 rating decision, and no basis presented for any revision of the rating assigned by that prior final rating decision.  Moreover, the Board must conclude that no pertinent prior claim concerning the right great toe peripheral neuropathy rating remained unresolved and pending at the time of the June 17, 2009 informal claim / VA examination report; thus, the period for consideration for the right great toe peripheral neuropathy rating is based upon the date of the June 2009 claim, and includes appropriate consideration of the year prior to the date of the claim.

The essential questions before the Board regarding the effective date issues on appeal are whether (1) during the one year period prior to each relevant date of claim for increase (June 17, 2009 for the right great toe, March 30, 2007 for the left great toe and migraine headaches) pertinent increase in the severity of disability was factually ascertainable; and (2) whether a pertinent increase in severity of the migraine headaches and/or peripheral neuropathy of the left great toe was otherwise shown during the period from the March 30, 2007 claim to the June 17, 2009 effective date currently assigned for the increased ratings.

Peripheral Neuropathy of the Left and Right Great Toes

The ratings in effect for peripheral neuropathy of the left and right great toes have been assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8522.  Diagnostic Code 8522 provides ratings for paralysis of the musculocutaneous (superficial peroneal) nerve.  Diagnostic Code 8522 provides that mild incomplete paralysis is rated noncompensable (0 percent) disabling; moderate incomplete paralysis is rated 10 percent disabling; and severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the musculocutaneous (superficial peroneal) nerve, eversion of foot weakened, is rated 30 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The currently assigned 20 percent ratings for the left and right great toes contemplates severe incomplete paralysis; the rating was assigned on the basis of the findings documented in a June 17, 2009 VA examination report.

A May 2007 VA examination report discusses the Veteran's neuropathy of the lower extremities, noting that in February 2006 there was normal monofilament testing with cool feet and loss of vibratory sensation to great toes.  The May 2007 report describes that findings from a February 2007 examination "were similar, with no vibration tested."  The May 2007 examiner found "no mention in records of [s]pecific complaints of neuropathy."  The May 2007 examiner remarked that the Veteran "is having problems with weakness & pains in his leg, which are not attributable to diabetes or peripheral neuropathy."  Pertinent neurological testing performed in May 2007 revealed abnormal sensation with decreased sensitivity to light touch and pin prick in all toes bilaterally and absent vibratory sense in great toes.  Motor and reflex testing was normal.  There were no findings of muscle atrophy, abnormal muscle tone, tremors, tics, or other abnormal movements; the examiner found that there was no impact upon any joint function.  The examiner found that the Veteran had a non-antalgic gait with difficulty arising from sitting position after a period of sitting, but this was not suggested to be attributable to the neurological deficits of the great toes pertinent to this appeal.  

The May 2007 VA examination report's most focused discussion of the peripheral neuropathy of the right and left great toes describes chronic gradual onset in approximately 2006 as the Veteran "[i]initially, had neuropathy symptoms he has noticed at least one year which are now constant.  Previously not apparent at onset of diabetes that he can recall."  The Veteran described that he was "[c]urrently, uncomfortable walking on bare feet with acute tenderness over toes if they are touched.  States he has a sensation between tingling & numbness which veteran describes as occurring R>L dorsal aspect of toes."  The Veteran reported that if he sits for some time and then arises to a standing position, he has problems with weakness in legs, "but does not attribute [this] to his foot condition."  The Veteran described functional impairment from ankle and knee locking and leg weakness, but not the neuropathy involving the great toes.  The Veteran described being sensitive to rough textures on flooring and more sensitive to temperature while bathing, but "no difficulty driving due to problems with feet, but needs to walk around since legs start to stiffen."

Examination findings in the May 2007 VA examination report show that the peripheral neuropathy of the feet, including the right and left great toes, manifested in nerve dysfunction without paralysis ("Paralysis: Absent"), but with neuritis and neuralgia causing moderate impairment of several daily activities, mild impairment of several other daily activities, and severe impairment of ability to play sports.

A March 2009 RO Decision Review Officer Conference Report summarizes that the Veteran "contends his ... peripheral neuropathy; and migraine headaches have gotten worse....  No new or material evidence was submitted."  No notation or statement from this time provides more specific detail of any impairment or symptom severity prior to the June 2009 VA examination report.

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim was March 30, 2007 for the left great toe rating, and June 17, 2009 for the right great toe rating.  The Board finds that the date entitlement arose for either great toe's rating was no earlier than June 17, 2009, the currently assigned effective date for the 20 percent ratings in effect for peripheral neuropathy of both great toes.  The medical evidence pertaining to symptoms prior to this date shows neurological impairment that features sensory deficits without any shown motor or further functional deficits for either great toe.  Under the provisions of 38 C.F.R. § 4.124a, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of incomplete paralysis.  Under Diagnostic Code 8522, moderate incomplete paralysis warrants a 10 percent rating and not a 20 percent rating; thus, there is no basis for finding that entitlement to the 20 percent rating arose prior to June 17, 2009.  

Thus, for the left great toe rating, the proper effective date is the later of March 30, 2007 (date of claim) and June 17, 2009 (the current effective date / date entitlement arose).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  For the right great toe, the proper effective date is June 17, 2009, which is the date of claim.  Accordingly, under the general rule, an effective date prior to June 17, 2009 is not warranted for the 20 percent ratings for the left and right great toes.  

Additionally, no new and material evidence was submitted within a year following the November 2005 rating decision assigning the initial (noncompensable) disability ratings for peripheral neuropathy of both great toes; no new and material evidence was submitted within a year following the November 2007 rating decision assigning a new rating for the peripheral neuropathy of the right great toe.  VA medical records from 2005 to 2008 are of record, but they do not present any showing of moderate incomplete paralysis associated with the neuropathy of either great toe, nor any other finding that would provide for a compensable evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8522.  Accordingly, this provision does not provide for an earlier effective date.

Next, the Board notes that a 10 percent rating for moderate incomplete paralysis associated with peripheral neuropathy of each great toe has been assigned from March 30, 2007 (the date of claim for increase) to June 17, 2009 (the effective date of the increases to 20 percent ratings for each great toe); a noncompensable rating is in effect prior to March 30, 2007.  An earlier effective date for an increased rating may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the evidence of record for the year prior to March 30, 2007 must be considered for the left great toe rating, and the evidence of record for the year prior to June 17, 2009 must be considered for the right great toe rating.  The relevant evidence of record from March 2006 to March 2007 and from June 2008 to June 2009 consists of VA medical records.  Those records do not indicate or suggest an increase in severity with moderate incomplete paralysis of peripheral neuropathy associated with either great toe.  The evidence, therefore, does not present a factually ascertainable increase in the peripheral neuropathy manifestations for either great toe.  Accordingly, the exception does not provide for an earlier effective date for the increased ratings.

The Board notes that lay statements from the Veteran, including as documented in the May 2007 and June 2009 VA examination reports as well as in the documentation of his statements at the March 2009 DRO informal conference report describe, in general terms, a history of gradual progression and worsening of symptoms from as early as "around 2003," (stated in the June 2009 VA examination report) but without specific details making any increases in warranted ratings factually ascertainable at dates earlier than the effective dates currently assigned.  The testimony presented at the March 2014 Board hearing described a history of general foot pain symptoms dating back to approximately 2002.  Based upon the evidence in this case, the exact onset of peripheral neuropathy symptoms / level of disability for each great toe prior to the effective dates currently assigned, cannot be determined with any certainty.  It cannot be factually ascertained that he met the criteria for a compensable rating for the left great toe prior to the March 30, 2007 date of claim or for the right great toe prior to the June 17, 2009, informal claim.

In reaching this decision the Board finds that the preponderance of the evidence is against the Veteran's claims for assignment of earlier effective dates for the increased ratings awarded for peripheral neuropathy of the left and right great toes, and those claims must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches

The Veteran's migraine headaches disability has been rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent disability rating is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."

The currently assigned 30 percent rating for migraine headaches contemplates migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months; the rating was assigned on the basis of the findings documented in a June 17, 2009 VA examination report.

During the March 2014 Board hearing, the Veteran's representative directed attention to a February 2006 VA examination report showing that the Veteran complained of migraine headaches "2 to 3 times per month" noting that "[l]ess than half of the attacks are prostrating."  The Veteran's representative argues that this reasonably indicates the occurrence of one prostrating attack per month.  However, the Board notes that the February 2006 VA examination report was of record at the time of, and pertains to the period of time covered by, the final March 2006 RO rating decision that granted service connection and assigned the initial noncompensable rating for migraine headaches.  The March 2006 RO rating is not on appeal and the above-discussed finality of the March 2006 rating decision precludes consideration of revision of that assigned rating in this appeal (as this appeal does not include a contention of CUE in the March 2006 RO decision); the effective date for the increased rating in this appeal may not be revised prior to the date of the final March 2, 2006 decision assigning the initial rating.  The Board turns its focus to the evidence pertinent to the period of time for consideration in this appeal in accordance with the March 30, 2007 date of claim for increase.

A May 2007 VA examination report discusses the Veteran's migraine headaches.  This report discusses the remote history and the February 2006 VA examination report findings, comments that "[h]is migraines do not appear to prevent employment...."  The May 2007 report indicates that when the headaches are most symptomatic they prevent several daily activities, severely impair performance of others, with lesser or no impairment of some other activities.  The Veteran described experiencing headaches on a weekly basis, usually lasting for "hours," and "[l]ess than half of the attacks are prostrating."

The June 2009 VA examination report shows that the Veteran described migraine headaches of intensity "7-9/10" and frequency of "12-14 days a month" with "incapacitation days 12-14 days."  Acceptance of this description of the severity and frequency of the Veteran's migraine headaches was the basis of the RO's award of a 30 percent rating effective from the date of the June 2009 VA examination.

The Veteran essentially contends that the criteria for a 30 percent rating for migraine headaches describe the severity and frequency of his migraine headaches significantly prior to June 2009.  The Veteran's representative, during the March 2014 Board hearing, essentially requested that the Board consider the ambiguity of prior VA examination reports describing only that "less than half" of the Veteran's migraine attacks were prostrating at past times.  The Board notes that the May 2007 VA examination report indicates that the Veteran was experiencing approximately four migraine attacks per month, and ambiguously indicates only that "less than half" were prostrating; this information suggests that there may have been one prostrating attack per month, but is not specific enough for a clear indication.  The prior February 2006 VA examination report is similarly ambiguous with regard to the frequency of prostrating attacks while suggesting that there may be at least one prostrating attack per month.  There is no clear evidence from the pertinent period otherwise indicating that the Veteran did not experience one prostrating migraine headache attack per month.

The 30 percent rating assigned for migraine headaches effective from June 17, 2009, already reflects that the Veteran has established the he experiences monthly prostrating headaches as of June 17, 2009.  Resolving reasonable doubt in the Veteran's favor, and with consideration of the vagueness of the prior VA examination reports with regard to the essential detail in this matter, the Board finds it appropriate to conclude that the monthly frequency of prostrating migraine attacks existed when the Veteran filed his claim for increase on March 30, 2007.  The May 2007 VA examination report developed in connection with the March 2007 claim for increase presents findings reasonably consistent with the Veteran's contention that he had been experiencing monthly prostrating migraine headache attacks, and there is no substantial contrary evidence.

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the formal claim was March 30, 2007.  The Board finds that the date entitlement to a 30 percent rating for migraine headaches arose may reasonably be considered to be at least as early as March 30, 2007, consistent with the uncontradicted information presented in the May 2007 VA examination report together with the Veteran's testimony that he was experiencing an average of at least one prostrating migraine headache attack monthly.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.

Accordingly, the facts found in this case reasonably provide a basis for assignment of an effective date of March 30, 2007 (the date of claim) for the award of a 30 percent rating for migraine headaches.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  This represents a partial grant of the Veteran's appeal on this issue, as the Veteran expressly seeks assignment of an effective date prior to the date of the March 2007 claim.

No new and material evidence was submitted within a year following the March 2006 RO rating decision assigning the initial (noncompensable) disability rating for migraine headaches.  VA medical records from this period are of record, but they do not present information showing the frequency of prostrating severe migraine headache attacks, nor any other finding that would provide for a compensable evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Accordingly, this provision does not provide for an earlier effective date.

As noted above, an earlier effective date for an increased rating may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the evidence of record for the year prior to March 30, 2007 must be considered.  The relevant evidence of record from March 2006 to March 2007 consists of VA medical records.  Those records do not indicate or suggest an increase in severity or any ascertainable frequency or severity of migraine headaches.  The evidence, therefore, does not present a factually ascertainable increase in the migraine headache manifestations.  Accordingly, the exception does not provide for an earlier effective date for the increased rating for migraine headaches.

Based upon the evidence in this case, the exact onset of any pertinent increase in severity of migraine headache pathology cannot be determined with any certainty.  It cannot be factually ascertained that he met the criteria for a compensable rating for migraine headaches prior to the March 30, 2007 date of claim for increase.

In sum, the Board finds that a revision of the effective date for the 30 percent rating for migraine headaches is reasonably warranted to the extent of assigning an earlier effective date of March 30, 2007 (the date of the claim for increase).  The appeal is granted to this extent.  In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim for assignment of any earlier effective date for an increased rating for migraine headaches, and the claim must be denied to that extent.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to June 17, 2009 for the grant of an increased 20 percent rating for service-connected peripheral neuropathy of the left great toe is denied.

Entitlement to an effective date prior to June 17, 2009 for the grant of an increased 20 percent rating for service-connected peripheral neuropathy of the right great toe is denied.

An effective date of March 30, 2007 (but no earlier) for the assignment of a 30 percent disability rating for migraine headaches is granted.


REMAND

TDIU

During the March 2014 Board hearing, the Veteran's representative explained his contentions concerning the TDIU issues on appeal as follows: "the veteran is denied individual unemployability because the veteran stopped working due to gastrointestinal issues.  That being said, the, the veteran is not service connected for any GI issues, but he should be."  The Veteran's representative continued to present an argument that the Veteran suffers from gastrointestinal disability that is "attributed to his [service-connected] PTSD."

As the statement of the Veteran's representative during the March 2014 Board hearing expressly and unequivocally contends that the Veteran suffers from a gastrointestinal disability that should be considered service-connected, the Board recognizes that the statement raises a claim of entitlement to service connection that must be adjudicated.  The claim of entitlement to service connection for a gastrointestinal disability is an essential part of the Veteran's TDIU contentions.  The record does not reflect that the service connection claim has been adjudicated at the RO/AOJ, and the Board lacks jurisdiction over the claim and must refer the matter for initial adjudication.  As also discussed in the introduction, above, the Board has also referred a claim of entitlement to service connection (or additional or separate service-connected disability ratings) for peripheral neuropathy of the bilateral lower extremities, beyond the bilateral great toes, to the RO/AOJ for initial adjudication.  The TDIU claim is dependent upon a determination of the Veteran's correct complete service-connected disability rating picture.  As the outcome of the claims being referred for initial adjudication would have bearing on the TDIU claim, these issues are inextricably intertwined.  Consequently, consideration of the TDIU claim must be deferred pending resolution of the pending claims at the AOJ.

Accordingly, the case is REMANDED for the following action:

Following appropriate adjudication of the pending claims for service connection for gastrointestinal disability and peripheral neuropathy of the lower extremities (beyond the bilateral great toes), the AOJ should readjudicate the TDIU issue remaining on appeal.  If the benefit sought remains denied the Veteran should be issued a Supplemental Statement of the Case (SSOC), which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


